Citation Nr: 0504536	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-27 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 23, 
1998, for the award of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that awarded a 70 percent disability 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD) and a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), both effective from November 23, 1998.

The Board notes that, while in his October 2001 notice of 
disagreement (NOD) the veteran expressly disagreed with the 
effective date of his "Total Rating", the August 2003 
statement of the case (SOC) characterized the issue on appeal 
as entitlement to an effective date earlier than November 23, 
1998, for the award of the 70 percent evaluation for PTSD and 
the grant of a TDIU.  Then, on his August 2003 substantive 
appeal, the veteran checked a box indicating that he wished 
to appeal all issues listed on the SOC, but he expressly 
stated that he sought an effective date earlier than November 
23, 1998, for his "Total Rating".  Based upon those 
communications, the Board is of the opinion that the issue as 
set out on the first page herein most accurately 
characterizes the veteran's claim on appeal. 


FINDING OF FACT

The objective and competent evidence of record demonstrates 
that prior to November 23, 1998, the veteran did not meet the 
schedular criteria for a TDIU,m and there was no evidence to 
warrant an extraschedular rating.


CONCLUSION OF LAW

An effective date prior to November 23, 1998, for the award 
of a total rating based upon individual unemployability due 
to service-connected disabilities is not warranted.  
38 U.S.C.A. §§ 1155, 5103-5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.340, 3.400, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In April 2001, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed August 2003 SOC, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish an 
earlier effective date for the award of a TDIU.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Furthermore, the August 
2003 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, that would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Legal Analysis

As noted above, the veteran seeks a date earlier than 
November 23, 1998, for the award of his "Total Rating" 
(TDIU).  Neither he nor his attorney has indicated what they 
believe the proper effective date to be.

The record reflects that, in June 1989, the RO received the 
veteran's claim for service connection for PTSD.  In a 
November 1989 rating decision the RO denied the veteran's 
claim, in large measure because he had failed to report for a 
scheduled VA examination, and other evidence of record did 
not reflect PTSD.  Later that month, the veteran submitted a 
request to reopen his claim.  In conjunction with the 
reopened claim, the RO reviewed the veteran's service records 
and findings of a 1990 VA examination which diagnosed 
paranoid schizophrenia, with few symptoms of PTSD.  In a 
March 1990 rating decision, the RO denied the veteran's 
claim.  The veteran perfected an appeal as to the RO's denial 
of his claim.

In a November 1996 decision, the Board granted the veteran's 
claim for service connection for PTSD.  In reaching its 
determination, the Board reviewed evidence that included the 
veteran's testimony at his March 1992 personal hearing at the 
RO and VA medical records, dated from 1987 to 1992, 
indicating that in October 1990 his diagnoses included 
diabetes mellitus, schizophrenia, and delayed PTSD.  Also 
added to the record was a September 1987 written statement 
from a VA physician indicating the veteran was treated for 
PTSD since April 1987.  The Board considered findings of a 
1991 VA psychiatric examination that diagnosed schizophrenic 
disorder, paranoid type, with no PTSD found, and a June 1994 
VA examination that diagnosed chronic PTSD.  

A December 1996 RO rating decision implemented the Board's 
grant of service connection for PTSD, and a noncompensable (0 
percent) disability evaluation was assigned, effective from 
June 1989, pending receipt of a complete VA examination.

The veteran submitted a December 1996 VA memorandum to him 
from the Housekeeping Aid General Foreman regarding a 
Performance Improvement Plan.  It was noted that despite 
prior counseling the veteran was still at a "needs 
improvement" level.

A January 1997 VA examination report reflects that the 
veteran complained of occasional flashbacks and combat-
related sleep difficulty and nightmares.  It was noted that 
his first psychiatric treatment was in 1986 at a VA 
outpatient clinic, said that since 1993 he had been treated 
monthly by a VA staff psychiatrist who prescribed medications 
for his psychiatric disorder.  The veteran admitted to having 
auditory hallucinations and paranoid delusional ideas for 
several years.  He worked for the VA Outpatient Clinic Los 
Angeles, in housekeeping services.  He was married to his 
wife for over 20 years and had two adult children who lived 
at home.  On examination, it was noted that the veteran was 
casually groomed and dressed, alert, oriented, and moderately 
anxious, with blunted affect and mildly pressured speech.  
There was loosening of association.  Insight was poor and 
judgment was adequate.  The VA examiner said the veteran had 
minimal symptoms of PTSD and blatant symptoms consistent with 
the diagnosis of schizophrenia, paranoid type, which 
accounted for definite impairment of social and industrial 
adaptation.  A score of 40 was assigned on the Global 
Assessment of Functioning (GAF) scale, indicating some 
impairment in reality testing or communication.

A February 1997 VA examination report reflects that the 
veteran was diagnosed with schizophrenia, hypertension, and 
joint pains.  He still worked as a housekeeper at the VA 
outpatient clinic, and said he had difficulty juggling his 
multiple appointments and diagnoses.  The VA examiner 
concluded that the veteran should be placed on a disability 
retirement program.

In a March 1997 rating decision, the RO assigned a 10 percent 
disability evaluation for the service-connected PTSD, 
effective from June 1989.  The veteran perfected an appeal as 
to the RO's assigned disability evaluation and, in his April 
1997 notice of disagreement, argued that he was totally 
disabled due to his service-connected disability.  He also 
argued that he had schizophrenia due to the service-connected 
PTSD.  In a May 1997 written statement, the veteran submitted 
evidence in support of his claim for a TDIU due to his 
service-connected disability which reflected that, in 
February 1997, he had submitted an application to retire from 
his government housekeeping job due to his disability.  A 
February 1997 written statement from the veteran's VA 
treating psychiatrist reflects the veteran's history of 
treatment that included prescribed medications which only 
minimally controlled his symptoms.  It was noted that 
currently the veteran's thought processes were concrete, his 
mood was anxious and depressed, he had combat-related 
intrusive thoughts, and he also had auditory hallucinations.  
PTSD was diagnosed, and full recovery was not anticipated.  
In the VA psychiatrist's opinion, the veteran was advised to 
be restricted from work at the current time, due to high 
anxiety levels, irritability, psychotic symptoms, and 
recurrent and intrusive combat-related thoughts  

In a July 1997 rating decision, the RO denied entitlement to 
service connection for schizophrenia.  That decision was not 
appealed.

In a February 1998 decision, the Board denied the veteran's 
claim for a rating in excess of 10 percent for his service-
connected PTSD.  No appeal was filed.

In March 1999, the RO received a written statement from a VA 
staff psychiatrist, dated that month, in which it was stated 
that the medical specialist was treating the veteran, who was 
considered completely and totally disabled.  The RO construed 
the psychiatrist's statement as the veteran's new claim for 
an increased rating for his service-connected PTSD.  In a 
July 1999 rating decision, the RO denied the veteran's claim 
for an increased rating and, in an August 1999 letter, 
notified him of the action taken on his claim and of his 
appellate rights.  

In December 1999, the RO received the veteran's new claim for 
an increased rating, dated November 29, 1999.  In support of 
his claim the veteran submitted a November 23, 1999 VA 
outpatient psychiatry progress note indicating that he had 
been treated since 1990 by the psychiatrist who signed the 
note.  The record reflects that the veteran had suffered a 
breakdown in service and was not hospitalized and, after 
discharge, was unable to keep a job.  The diagnoses were PTSD 
and schizoaffective disorder, and a GAF score of 25 to 30 was 
assigned, indicating gross impairment to communicate.  Also 
received at that time was a November 1999 written statement 
from the veteran's treating VA psychiatrist.  The VA 
physician stated that the veteran was under treatment for 
PTSD and schizoaffective disorder.  It was noted that for the 
past two years the veteran had been unable to maintain 
gainful employment and remained completely and totally 
disabled.  Prognosis was guarded. 

In a December 1999 rating decision, the RO awarded a 50 
percent disability evaluation for the veteran's service-
connected PTSD, effective from November 23, 1999.  PTSD was 
the veteran's only service-connected disorder at that time.

In June 2000, the veteran submitted a new claim for an 
increased rating for his service-connected PTSD and a formal 
application for a TDIU (VA Form 21-8940).  He indicated that 
he had last worked full time in May 1997 as a housekeeper.  
He said his unemployability was due to his service-connected 
PTSD.

In July 2000, the RO afforded the veteran a psychiatric 
examination performed by D.B., M.D., a private psychiatrist.  
According to the examination report, the veteran complained 
of recurrent and intrusive combat-related flashbacks, 
recollections, and dreams that occurred three or four times a 
week.  He had panic attack-type symptoms for the past two 
years and tried to avoid activities, places, and people that 
aroused recollections of traumatic events.  He reported 
diminished interest and participation in activities, 
preferred to be alone, had a sense of a foreshortened future, 
was hypervigilant and easily startled, and was irritable.  He 
had suffered depression for about two years.  For about the 
past three years, he had experienced some visual 
hallucinations where he saw the enemy, and when he saw 
Vietnamese people in his hometown area he thought that he had 
seen the enemy.  He had ideas of reference in which he 
believed people talked about him and laughed at him, which 
had occurred whenever he was in a crowd for the past five 
years.  He denied manic symptoms or homicidal impulses.  It 
was noted that VA had hospitalized the veteran two years 
earlier for psychiatric treatment, and that his current 
treatment included prescribed medication and outpatient 
mental health treatment.  

It was further noted that the veteran had worked as a 
housekeeper for ten years and was a machine operator for 10 
years.  He had last worked about three years ago and stopped 
because his diabetes was out of control.  Since then, he was 
unable to work because of his PTSD.  The veteran said he 
talked to himself, tried to avoid groups, and had difficulty 
getting along with co-worker.  

Additionally, Dr. B. noted that the veteran's medical records 
included diagnoses of PTSD, schizoaffective disorder, 
paranoid schizophrenia, and avoidant personality disorder.  
Upon clinical examination, chronic PTSD was diagnosed.  A GAF 
score of 63 was assigned, indicating moderate difficulty in 
occupational or social functioning.  Dr. B. opined that the 
veteran's psychiatric symptoms could all be subsumed under 
PTSD, with no current evidence of paranoid schizophrenia.

VA medical records, dated from October 1997 to June 2000, 
were added to the file.  This evidence reflects that VA 
hospitalized the veteran in October 1997 for treatment of a 
psychiatric disorder.  Final diagnoses at that time included 
a history of PTSD, intermittent explosive personality 
disorder, and insulin dependent diabetes mellitus.  

In a January 2001 written statement, the veteran's treating 
VA psychiatrist said the veteran was under treatment for PTSD 
that created marked difficulties interacting with others and 
episodes of depression, anxiety, sleep difficulty, mood 
instability, and intrusive thoughts and nightmares.  It was 
noted that the veteran also suffered from schizophrenia, 
which made it more difficult for him to cope with his PTSD 
symptoms and benefit from psychotherapy.  In the VA 
psychiatrist's opinion, the veteran was incapable of gainful 
employment due to severe difficulties interacting with 
others, and would experience emotional deterioration in a 
work environment that would result in frequent absenteeism.  

In an August 2001 rating decision, the RO awarded a 70 
percent disability evaluation for the veteran's service-
connected PTSD, effective from November 23, 1998.  The RO 
found clear and unmistakable error in the December 1999 
rating decision that had awarded the 50 percent rating for 
PTSD, effective November 29, 1999.  In reaching its 
conclusion, the RO noted the veteran's June 2000 claim for an 
increased rating and TDIU, and July 2000 examination results, 
the VA treatment records that described treatment for PTSD 
since October 1997, and the VA psychiatrist's January 2001 
letter.  The RO also noted that the November 23, 1999, VA 
outpatient treatment record stated that the veteran had been 
under the continuous psychiatric care of the named VA 
psychiatrist since 1990.  That record said the veteran was 
unable to work since 1969.  The RO stated that the reasons 
and bases in the December 1999 rating decision were flawed in 
that they failed to explain why the veteran was not entitled 
to a rating above 50 percent.  

Further, the August 2001 rating decision noted that the 
December 1999 rating decision was not final because the 
veteran submitted a request for an increased evaluation 
within the one-year appeal period (that evidently could be 
construed as a NOD).  The RO determined that the VA medical 
record dated November 23, 1999 was considered an informal 
claim for an increased rating, and that the effective date of 
the increase may be up to one year prior to the date of such 
a report, citing to 38 C.F.R. § 3.157.  The RO therefore 
granted the veteran a 70 percent disability evaluation for 
PTSD, effective November 23, 1998. 

Also in August 2001, the RO granted service connection for 
diabetes mellitus, associated with a presumption of herbicide 
exposure, and awarded a 40 percent disability evaluation for 
that condition, effective from July 9, 2001.  A TDIU was also 
awarded, effective from November 23 1998.  At that time, the 
veteran's combined disability evaluation for service-
connected compensation was 70 percent from November 23, 1998, 
and 80 percent from July 9, 2001.

In October 2001 the veteran, through his attorney, submitted 
an NOD as to the effective date of the award of his total 
rating (i.e., his TDIU award).  

Then, in a June 2002 rating decision, the RO awarded a 
retroactive 40 percent disability evaluation for diabetes 
mellitus, effective from June 26, 2000.  At that time, the RO 
also granted service connection for hypertension and assigned 
a 10 percent disability evaluation, effective June 26, 2000.  
The veteran's combined disability evaluation was then 70 
percent from November 23, 1998, and 80 percent from June 26, 
2000.

In a June 2004 rating decision, the RO granted service 
connection for tardive dyskenesia/Parkinson's syndrome due to 
service-connected PTSD, and awarded a 30 percent disability 
evaluation, effective November 14, 2001.  At that time, the 
veteran's combined evaluation for compensation was calculated 
at 70 percent from November 23, 1998, 80 percent from June 
26, 2000, and 90 percent from November 14, 2001.

Thereafter, in an August 2004 rating decision, and consistent 
with VA regulatory changes, the RO awarded a 20 percent 
disability evaluation for diabetes mellitus, effective from 
June 28, 1989, and confirmed and continued the previously 
assigned 40 percent evaluation, effective from June 26, 2000.  
The RO also assigned an effective date of February 5, 1997, 
for the award of service connection and a 10 percent 
disability evaluation for hypertension secondary to Type II 
diabetes mellitus.  A 30 percent disability evaluation was 
assigned for hypertension, effective from November 14, 2001.

Thus, the record reflects that, as of June 14, 1989, the 
veteran's only compensable disability was for service-
connected PTSD, then evaluated as 10 percent disabling.  As 
of June 28, 1989, a 20 percent evaluation was effectuated for 
his diabetes mellitus.  The combined disability rating from 
June 14, 1989, was 10 percent, and from June 28, 1989, it was 
30 percent.  See 38 C.F.R. §§ 4.25, 4.26 (2004).  In February 
1997, the veteran's compensable disabilities for which 
service connection was established consisted of PTSD, 
evaluated as 10 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; and hypertension, rated at 
10 percent.  The combined disability rating was 40 percent.  
Id.  As of November 23, 1998, the veteran's compensable 
disabilities for which service connection was established 
included PTSD, evaluated as 70 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; and 
hypertension, evaluated as 20 percent disabling.  The 
combined disability rating was 80 percent.  Id.  The 
veteran's current combined evaluation for compensation is 90 
percent, effective from November 14, 2001.

The veteran's service-connected disorders are evaluated under 
the Combined Ratings Table set forth at 38 C.F.R. § 4.25.  
See 38 U.S.C.A. §§ 1155 and 1157 (West 2002).  Combined 
ratings result from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the next less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity.  38 C.F.R. § 4.25

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on June 22, 2000.  Nevertheless, as 
with a schedular rating, the Board may look to the evidence 
regarding his service-connected disabilities dated during the 
one-year period prior to his claim, to determine whether it 
was "ascertainable that an increase in disability had 
occurred."  38 C.F.R. § 3.400(o)(2).

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A report of medical treatment or examination may be accepted 
as an informal claim.  38 C.F.R. § 3.157 (2004).

The Court has also made it plain that the date of the filing 
of a claim is controlling in determinations as to effective 
dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet.App. 511 (1997); Washington v. 
Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. 
App. 343 (1997).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Id.  In Hazan, the Court held that a prior Board decision as 
to the degree of disability does not bar consideration of 
earlier evidence as to the effective date of a post-Board 
decision increase, even though any effective date awarded 
cannot be earlier than the decision of the Board.

The regulatory scheme for TDIU provides that VA will grant a 
total disability rating for compensation purposes based upon 
individual unemployability when the medical evidence shows 
that the veteran is precluded from obtaining or maintaining 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating for the 
service-connected disabilities is less than 100 percent, when 
it is found that the veteran's service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  
Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19. Factors to 
be considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 32, 332 (1991).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  See Hatlestad v. Derwinski, 3 Vet. App. 
213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The 
objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 
70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the 
criteria include both objective and subjective standards.  It 
was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (Dec. 27, 1991).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough for a TDIU.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain and retain employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can actually find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

As noted above, the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within a year from that date; 
otherwise, the effective date is the later of the date of 
increase in disability or the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  A claim for a TDIU 
is, in essence, a claim for an increased rating.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an 
alternate way to obtain a total disability rating without 
recourse to a 100 percent evaluation under the rating 
schedule.  See, e.g., Parker v. Brown, supra.

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold. 38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

As noted above, as of June 14, 1989, the veteran's only 
compensable disability was for his service-connected PTSD, 
evaluated as 10 percent disabling.  As of June 28, 1989, a 20 
percent evaluation was effectuated for diabetes mellitus.  
Thus, the combined disability rating from June 14, 1989, was 
10 percent, and from June 28, 1989, was 30 percent.  See 
38 C.F.R. §§ 4.25, 4.26.  In February 1997, the veteran's 
compensable disabilities for which service connection was 
established now included hypertension evaluated as 10 percent 
disabling.  The combined disability rating was 40 percent.  
Id.  However, this does not meet the schedular requirements 
of 38 C.F.R. § 4.16(a) for a TDIU.  As of November 23, 1998, 
the veteran's compensable disabilities for which service 
connection was established included PTSD, evaluated as 70 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; and hypertension, evaluated as 20 percent 
disabling.  The combined disability rating was 80 percent at 
that time.  Id. 

Hence, prior to November 23, 1998, the veteran did not meet 
the threshold percentage criteria for a TDIU set out in 
38 C.F.R. § 4.16(a).  Therefore, a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disabilities nonetheless 
render him unemployable.  The Board concludes that those 
disabilities in their totality did not reflect an exceptional 
case so as to have rendered him unemployable prior to 
November 23, 1998.

The Board notes that, in his June 2000 VA Form 21-8940, the 
veteran reported that he had become too disabled to work and 
last worked full time in May 1997.  He said he had last 
worked full time as a housekeeper at a VA medical facility.  
He reported completing two years of college.  Nevertheless, 
in reviewing the evidence and pertinent regulations, the 
Board finds that an effective date earlier than November 23, 
1998, for the award of a TDIU is not warranted.  In this 
regard, the Board notes that the award of a 70 percent 
disability evaluation was established from November 23, 1998, 
and the veteran's combined disability evaluation was then 80 
percent.

As noted, prior to November 23, 1998, the veteran did not 
meet the requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Even with consideration of the RO's most recent rating 
decisions in the veteran's favor, prior to November 23, 1998, 
he did not meet the percentage criteria for a TDIU set out in 
38 C.F.R. § 4.16(a).  Therefore a total rating may be 
assigned only if the record establishes an exceptional case 
in which his service-connected disabilities nonetheless 
render him unemployable for the period in question.  The 
Board concludes these disabilities in their totality do not 
reflect an exception case so as to have rendered the veteran 
unemployable prior to November 23, 1998. 

A review of the veteran's VA medical records reflects 
service-connected disabilities, as well as other, non-
service-connected disorders including obesity, chronic 
diarrhea, and lower back pain, as noted in the February 1997 
VA examination report.

However, although the veteran now states that he was unable 
to work because of service-connected disabilities, the 
evidence does not show total unemployability prior to 
November 23, 1998, due to service-connected disabilities.  
The Board has considered the veteran's statements and the 
medical reports and other evidence submitted in support of 
his claim.  The Board also notes that the veteran described 
his problems at work only in general terms, and did not 
describe any specific problems he had with fellow employees 
or otherwise in performing his job.  The Board finds that the 
record does not show exceptional circumstances reflecting an 
inability to obtain and retain employment prior to the 
disability evidenced one year prior to November 23, 1998, 
which is one year prior to the November 23, 1999, informal 
claim, as due to service-connected disability.

Thus, an accurate reading and application of the Combined 
Ratings Table makes it readily apparent that the veteran met 
the schedular criteria for a TDIU, as concluded by the RO, on 
November 23, 1998, and no earlier.  See 38 C.F.R. § 4.25.  
Thus, an effective date earlier than November 23, 1998, for 
the award of a TDIU is not warranted.  

To recap, in this case the veteran claimed service connection 
for PTSD in June 1989, and his claim was granted a 10 percent 
disability rating, effective from June 1989.  While the 
veteran disputed the percentage of disability evaluation 
assigned by the RO (which was less than total) in an 
unappealed February 1998 decision, the Board denied a rating 
in excess of the previously assigned 10 percent disability 
evaluation.  Thereafter, the RO confirmed and continued the 
10 percent evaluation for PTSD in a July 1999 decision.  In 
November 1999, the veteran filed another claim for an 
increased evaluation for his service-connected PTSD that was 
increased to 50 percent, effective November 23, 1999, by the 
RO in a December 1999 decision.  Thereafter, in June 2000, 
the veteran filed another claim for an increased rating and a 
TDIU, and, after additional procedural and evidentiary 
development, in August 2001, the RO then chose to grant a 
rating of 70 percent disability and the TDIU (which provides 
benefits at the 100 percent rate) effective from November 23, 
1998, nearly two years prior to the date of receipt of his 
formal application for a total rating.


ORDER

An effective date earlier than November 23, 1998, for the 
award of a TDIU is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


